UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the 13 weeks ended January 30, 2011 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-23401 GameTech International, Inc. (Exact name of registrant as specified in its charter) DELAWARE 33-0612983 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 8, RENO, NEVADA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (775) 850-6000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R On March 24, 2011, the registrant had 11,822,777 outstanding shares of its Common Stock, par value $0.001 per share. GAMETECH INTERNATIONAL, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE 13 WEEKS ENDED JANUARY 30, 2011 INDEX PART 1. FINANCIAL INFORMATION: 1 ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets as of January 30, 2011 (unaudited) and October 31, 2010 1 Unaudited Consolidated Statements of Operations for the 13 Week Periods Ended January 30, 2011 and January 31, 2010 2 Unaudited Statements of Stockholders' Equity for the 13 Week Periods Ended January 30, 2011 and January 31, 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the 13 Week Periods Ended January 30, 2011 and January 31, 2010 4 NOTES TO (UNAUDITED) FINANCIAL STATEMENTS 5 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION: 15 ITEM 1. LEGAL PROCEEDINGS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. [RESERVED] 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 16 SIGNATURES 17 PART 1.FINANCIAL INFORMATION: ITEM 1.FINANCIAL STATEMENTS GAMETECH INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except shares and per share amounts) January 30, 2011 October 31, 2010 (Unaudited) ASSETS Current assets: Cash and equivalents $ $ Restricted cash Accounts receivable, net of allowances of $2,948 and $3,063 Income taxes receivable Inventories Prepaid expenses and other Assets held for sale Bingo equipment, furniture and other equipment, net Goodwill Intangibles, less accumulated amortization of $11,325 and $10,873 $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Interest rate swap Accounts payable Accrued payroll and related obligations Income taxes payable Deferred revenue 6 Other accrued liabilities Stockholders’ equity: Common stock, $0.001 par value: 40,000,000 shares authorized; 14,480,537 shares issued 14 14 Additional paid in capital Accumulated deficit ) ) Treasury stock, at cost, 2,659,010 and 2,673,844 shares ) ) $ $ See notes to unaudited consolidated financial statements - 1 - GAMETECH INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) 13-week period ended January 30, 2011 January 31, 2010 Net revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative Sales and marketing Research and development Impairment loss, assets held for sale - Loss from operations ) ) Other income (expense): Interest expense ) ) Other, net Loss, before income taxes (benefit) ) ) Income taxes (benefit) 47 ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Shares used in calculating basic and diluted net loss per share See notes to unaudited consolidated financial statements - 2 - GAMETECH INTERNATIONAL, INC. UNAUDITED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, except share amounts) Common Stock Additional Paid in Accumulated Treasury Stock Shares Amount Capital Earnings (Deficit) Shares Amount Total Balances at November 1, 2010 $
